DETAILED ACTION

Status of Claims
Claims 1-2, 4, 18-19 have been rejected.
Claims 8, 14-17, 20 have been withdrawn from consideration.
Claims 3, 5-7, 9-13 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Response to Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13, 18-19) and Species (i) (claims 5-7) in the reply filed on 12/7/2018 is acknowledged.

Claims 8, 14-17, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 14-17, 20) and a nonelected species (claim 8), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 18 are vague and indefinite because the claims fail to clearly state the basis for the percentages (of the overall film) for the individual layers (e.g., by weight? by volume?, etc.).  
 	Claims 2, 4, 19 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

The rejections of claims 3, 6-7, 9-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action have been withdrawn in view of the Claim Amendments filed 10/15/2019.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	SIEGAL ET AL (US 2007/0275134),
 	in view of DOUGLAS ET AL (US 2004/0175592),
	and in view of ITOH ET AL (US 2016/01252390),
	and in view of AMBROISE ET AL (US 2011/0212338).
	SIEGAL ET AL ‘134 discloses a heat-shrinkable multilayer film comprising: 
• a first exterior abuse layer (corresponding to the recited “outer layer”) comprising an abuse-resistant polymer (e.g., polyethylene terephthalate (PET), nylon, etc.), with a typical thickness of 0.5-1 mil (alternatively 5-7 mils for specialized applications); 
 
• a first tie layer (correspond to the recited “tie layer”) (e.g., polyolefin copolymers or terpolymers, plastomers, ethylene vinyl acetate (EVA), etc.);

• an intermediate core layer (which can also correspond to the recited “inner layer”, as an alternative to the inner tie layer corresponding to the recited “inner layer”) (e.g., ethylene-propylene copolymers, etc.), which can improve, impart or otherwise modify various characteristics (e.g., shrinkability, orientability, processability, machinability, tensile properties, drape, flexibility, stiffness, modulus, strength, elongation, optical, etc.); 

• a barrier layer (corresponding to the recited “barrier layer”) (e.g., ethylene vinyl alcohol (EVOH), etc.), with a typical thickness of 0.05-0.45 mil (1.27-10.16 microns); 

• an interior food contact and/or sealing layer (corresponding to the recited “sealant layer”) comprising a heat-sealable polymer (e.g., LDPE, HDPE, ethylene copolymers, plastomers, VLDPE, LLDPE, EVA, etc. or blends thereof), with a typical thickness of 15-50% of the overall film thickness.
 
The multilayer film can contain 3-14 (or more) layers, with any suitable number of tie or adhesive layers optionally present between various layers, wherein the multilayer film has a typical overall thickness of 0.5-10 mils (12.5-254 microns). (entire document, e.g., paragraph 0053-0054, 0095-0096, 0099-0100, 0103, 0107, 0109, 0111, 0113, 0115, 0117, 0125, 0129, 
 	DOUGLAS ET AL ‘592 discloses that it is well known in the art to make shrinkable multilayer films (e.g., packaging films for meat, etc.) with: an outer protective layer (e.g., PET, etc.) which is typically 5-25 vol% of the overall film; multiple tie layers (e.g., modified polyethylene copolymers, EVA, ethylene methyl acrylate copolymers, etc.) which can each have any thickness sufficient to provide adhesion, but are each typically 2-15 vol% of the overall film; and a heat-sealant layer (e.g., polyolefin copolymers, etc.) which is not particularly restricted, but is typically 20-30 vol% of the overall film. (paragraph 0015-0016, 0027, 0040, 0050, 0056, 0068-0070, 0073, etc.)
	ITOH ET AL ‘390 disclose that it is well known in the art to utilize barrier layers (e.g., EVOH, etc.) with typical thicknesses of 2-20% of the total thickness of shrinkable packaging film (e.g., for meat, etc.). (paragraph 0032-0033, etc.)
	AMBROISE ‘338 discloses that it is well known in the art to utilize shrinkable core layers comprising one or more alpha-olefins (e.g., copolymers of ethylene and propylene, propylene plastomers, ethylene plastomers, metallocene copolymers of ethylene and propylene, etc.) in multilayer shrink films, wherein the shrinkable core layers typically comprise 20-90 wt% of the multilayer shrink film.  The reference further discloses that ethylene / C3-C8 alpha-olefin plastomers (e.g., commercially available under the tradename EXACT from ExxonMobil, etc.) are commonly produced using metallocene catalysts.  (paragraph 0019, 0022-0024, 0032, etc.)
 	Regarding claims 1-2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known exterior abuse layer materials, tie layer compositions, intermediate layer compositions, barrier layer compositions, 
DOUGLAS ET AL ‘592 and ITOH ET AL ‘390 and AMBROISE ‘338).
	Further regarding claim 1, one of ordinary skill in the art would have utilized known shrinkable core layers comprising plastomer and/or polyolefin copolymer, wherein the shrinkable core layers typically represent 20-90 wt% of the overall film structure (as suggested by AMBROISE ‘338) as a shrinkable intermediate layer in the SIEGAL ET AL ‘134 films in order to provide useful or enhanced heat shrinkable properties for specific applications.
	Further regarding claim 1, since the density (or specific gravity) of the polyolefin-based copolymers used to form shrinkable core layers as disclosed in AMBROISE ‘338 is relatively similar to the density (or specific gravity) of the polymers used in the other layers in AMBROISE ‘338, the Examiner has reason to believe that the 20-90 wt% of the multilayer shrink film for core layers disclosed in AMBROISE ‘338 at least partially read on or overlap the intermediate layer percentage recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Further regarding claim 1, one of ordinary skill in the art would have included additional tie layers on both sides of the barrier layer in the SIEGAL ET AL ‘134 films in order to prevent delamination and improve adhesion of the barrier layer to both the sealant layer and the inner layer.
 	Further regarding claim 1, one of ordinary skill in the art would have selected the percentage of the overall film for the abuse layer, multiple tie layers, and sealant layer in the 
	Further regarding claim 1, one of ordinary skill in the art would have selected the percentage of the overall film for the barrier layer in the SIEGAL ET AL ‘134 films in accordance with typical thickness percentages known and/or used in the prior art as evidenced by ITOH ET AL ‘390.
	Further regarding claim 1, since the individual layers in the ITOH ET AL ‘390 films appear to be coextensive over the entire surface of the film, the thickness percentages for barrier layers disclosed in ITOH ET AL ‘390 are deemed to be essentially equivalent to volume percentages as recited in claim 1.
	Regarding claim 4, one of ordinary skill would have used known commercially available plastomers as a component of the tie layer and/or the intermediate core layer in order to obtain the mechanical and/or shrinkage properties required for specific applications.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	SIEGAL ET AL (US 2007/0275134), in view of DOUGLAS ET AL (US 2004/0175592), and in view of ITOH ET AL (US 2016/01252390), and in view of AMBROISE ET AL (US 2011/0212338) ,
		as applied to claim 1 above,
	and further in view of MENDES ET AL (US 2004/0126518),
	and further in view of ARROYO VILLAN ET AL (US 2012/0052273).

 	ARROYO VILLAN ET AL discloses that it is well known in the art to incorporate propylene-ethylene plastomers as components in the core layers of heat-shrinkable films. (paragraph 0029-0032, etc.)
 	Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate known propylene-based plastomers such as propylene-ethylene plastomers as suggested in MENDES ET AL as a component of an intermediate core layer as suggested by ARROYO VILLAN ET AL of the heat-shrinkable films of SIEGAL ET AL ‘134 in order to tailor the overall heat shrinkage properties of the multilayer film for specific applications.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	SIEGAL ET AL (US 2007/0275134),
	in view of WO 2004/024443 (MEYER-WO ‘443),
	and in view of CHANG ET AL (US 2006/0177650),
	and in view of EP 0 701 897 (ZAVADSKY-EP ‘897).
	and further in view of AMBROISE (US 2011/0212338),
	and further in view of SAWALL ET AL (US 8,039,070),
	and further in view of DOUGLAS ET AL (US 2004/0175592),
	and further in view of ITOH ET AL (US 2016/01252390).
	SIEGAL ET AL ‘134 discloses a heat-shrinkable multilayer film comprising: 

 
• an inner tie layer (correspond to the recited “inner layer”) (e.g., polyolefin copolymers or terpolymers, plastomers, ethylene vinyl acetate (EVA), etc.);

• an intermediate core layer (which can also correspond to the recited “inner layer”, as an alternative to the inner tie layer corresponding to the recited “inner layer”) (e.g., ethylene-propylene copolymers, etc.), which can improve, impart or otherwise modify various characteristics (e.g., shrinkability, orientability, processability, machinability, tensile properties, drape, flexibility, stiffness, modulus, strength, elongation, optical, etc.); 

• a barrier layer (corresponding to the recited “barrier layer”) (e.g., ethylene vinyl alcohol (EVOH), etc.), with a typical thickness of 0.05-0.45 mil (1.27-10.16 microns); 

• an interior food contact and/or sealing layer (corresponding to the recited “sealant layer”) comprising a heat-sealable polymer (e.g., LDPE, HDPE, ethylene copolymers, plastomers, VLDPE, LLDPE, EVA, etc. or blends thereof), with a typical thickness of 15-50% of the overall film thickness.
 
The multilayer film can contain 3-14 (or more) layers, with any suitable number of tie or adhesive layers optionally present between various layers, wherein the multilayer film has a typical overall thickness of 0.5-10 mils (12.5-254 microns). (entire document, e.g., paragraph 0053-0054, 0095-0096, 0099-0100, 0103, 0107, 0109, 0111, 0113, 0115, 0117, 0125, 0129, 0144-0150, 0154-0155, 0159, 0198, etc.)	However, the reference does not specifically discuss the percentages (of the overall multilayer film) for individual layers, or the reference does not explicitly disclose the recited sealant layer composition.
	MEYER-WO ‘443 discloses that it is known in the art to form heat-sealable layers for shrink film applications from compositions comprising a first polyolefin plastomer and a second polyolefin plastomer, wherein a typical blend comprises 90 wt% of the first plastomer and 10 
	CHANG ET AL discloses that it is well known in the art to use ethylene-containing octene plastomers, ethylene-hexene plastomers, and/or combinations thereof as heat-sealing compositions for packaging, wherein the use of plastomers provides low seal initiation temperatures and high seal strengths, wherein said plastomers are commercially available. (e.g., EXACT plastomer series from ExxonMobil, etc.). (paragraph 0025, etc.)
 	ZAVADSKY-EP ‘897 provides evidence that Dow AFFINITY PF1140 is an ethylene/octene copolymer. (line 51-52, page 5; etc.)
	AMBROISE ‘338 discloses that ethylene / C3-C8 alpha-olefin plastomers (e.g., commercially available under the tradename EXACT from ExxonMobil, etc.) are commonly produced using metallocene catalysts. (paragraph 0023-0024, etc.)
	SAWALL ET AL discloses that it is well known in the art to utilize tie layers containing ethylene-vinyl acetate (EVA) in heat-shrinkable films to prevent delamination. (line 57, col. 14 to line 33, col. 15, etc.)
 	DOUGLAS ET AL ‘592 discloses that it is well known in the art to make shrinkable multilayer films (e.g., packaging films for meat, etc.) with: an outer protective layer (e.g., PET, etc.) which is typically 5-25 vol% of the overall film; multiple tie layers (e.g., modified polyethylene copolymers, EVA, ethylene methyl acrylate copolymers, etc.) which can each have any thickness sufficient to provide adhesion, but are each typically 2-15 vol% of the overall film; and a heat-sealant layer (e.g., polyolefin copolymers, etc.) which is not particularly restricted, but 
	ITOH ET AL ‘390 disclose that it is well known in the art to utilize barrier layers (e.g., EVOH, etc.) with typical thicknesses of 2-20% of the total thickness of shrinkable packaging film (e.g., for meat, etc.). (paragraph 0032-0033, etc.)
 	Regarding claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a heat-sealable blend of different metallocene-catalyzed ethylene / alpha-olefin plastomers (e.g., a commercially available ethylene/octene plastomer as suggested in MEYER-WO ‘443 and ZAVADSKY-EP ‘897 in combination with another different plastomer such as a commercially available metallocene ethylene/hexene plastomer as suggested by CHANG ET AL and AMBROISE ‘338) as the sealant layer in the SIEGAL ET AL ‘134 films in order to produce heat-sealable shrink films capable of sealing to itself at film shrinkage temperatures of less than 100°C and whose heat-sealing properties are readily tailored for different applications.
 	Further regarding claim 18, one of ordinary skill in art would have utilized known EVA-containing tie layer compositions as suggested by SAWALL ET AL as the inner tie layer in the SIEGAL ET AL ‘134 films in order to improve interlayer adhesion.
 	Further regarding claim 18, one of ordinary skill in the art would have selected the percentages of the abuse layer and sealant layer in the SIEGAL ET AL ‘134 films in accordance with typical volume percentages known and/or used in the prior art as evidenced by DOUGLAS ET AL ‘592.

	Further regarding claim 18, since the individual layers in the ITOH ET AL ‘390 films appear to be coextensive over the entire surface of the film, the thickness percentages for barrier layers disclosed in ITOH ET AL ‘390 are deemed to be essentially equivalent to volume percentages as recited in claim 18.
	Regarding claim 19, one of ordinary skill in the art would have selected the relative amounts of the first and second plastomers (e.g., a blend containing a major portion of an ethylene / octene plastomer with minor amounts of a second plastomer) in the sealant layer in the SIEGAL ET AL ‘134 films to obtain the heat-sealing characteristics and melt processing properties (e.g., seal initiation temperatures, melt flow index, etc.) required for specific packaging applications and shrinkage conditions.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
	(A) Applicant argues that SIEGAL ET AL ‘134 fails to disclose or suggest the recited (volume) percentages of the film for the individual layers.  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 12/29/2020.
 	(B) Applicant argues that the recited percentages (of the film) for individual layers provide unexpected results and therefore do not constitute mere design choice.  However, commensurate in scope with the present claims with respect to the recited (volume) percentages for individual layers -- for example, but not limited to:
• the amount of PET in the outer layer;
• the compositions of the various tie layers;
• the type of (co)polymer(s) used in the inner layer(s)
• the amount of the recited (co)polymer(s) in the inner layer(s)
• the amount of EVOH in the barrier layer
• the composition of the sealant layer;
etc.

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 13, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787